Title: To James Madison from James Monroe, 2 July 1790
From: Monroe, James
To: Madison, James


Dear Sir
Richmond July 2d. 1790.
Your favor of the 17th. of June I have recd. & am sorry to find the most important measures of congress still remaining unsettled & in a very fluctuating state. The assumption will be dislik’d here from what I can learn, under any shape it can assume. Under the discussion it has recd. the publick mind appears to be made up on the subject, & will not readily yeild to any accommodation respecting it. You however can best judge of these things & I only mention the above fact as one of those circumstances to be taken into the calculation in any final determination on the subject.
A bill has pass’d the govt. I find for settling the accts. of the U S. with Individual States, by wh. two Comrs. are to be added to those already in office. One will probably be taken from this State, at least I presume that will be the case. Mr. Dawson has I doubt not from the friendship subsisting between you communicated his desire of that appointment. As I know him to be a young man of parts, merit & attention to business, I heartily wish him to succeed. He stands well in the publick estimation in his present office, & I think his appointment wod. be satisfactory to the publick. With my best wishes for your welfare sincerely I am yours
Jas. Monroe
If you see our friends in B. W. inform them their sister & niece are only in tolerable health.
